


Exhibit 99.1
[prlogofor8kfilings.jpg]
2400 Xenium Lane North, Plymouth, MN 55441 ▪ (763) 551-5000 ▪
www.christopherandbanks.com



FOR:
 
Christopher & Banks Corporation
 
 
 
COMPANY CONTACT:
 
Peter Michielutti
 
 
Senior Vice President,
 
 
Chief Financial Officer
 
 
(763) 551-5000
 
 
 
INVESTOR RELATIONS CONTACT:
 
Jean Fontana
 
 
ICR, Inc.
 
 
(646) 277-1214



CHRISTOPHER & BANKS CORPORATION REPORTS RESULTS FOR THE
THIRTEEN WEEK PERIOD ENDED MAY 4, 2013


Minneapolis, MN, June 7, 2013 - Christopher & Banks Corporation (NYSE: CBK), a
specialty women's apparel retailer, today reported results for the thirteen week
period ended May 4, 2013.


Results for the Thirteen Week Period Ended May 4, 2013* 
•
Same-store sales increased 23.4%, as compared to the thirteen weeks ended May 5,
2012.

•
Net sales totaled $108.5 million, as compared to $93.6 million for the thirteen
weeks ended April 28, 2012. During the quarter, the Company operated an average
of 10.5% fewer stores than during the comparable period last year.

•
Operating income totaled $0.8 million, which included a $0.1 million non-cash
store asset impairment charge. Operating loss was $13.4 million for the thirteen
weeks ended April 28, 2012, which included a $0.8 million credit related to
non-cash store asset impairment and restructuring charges.

•
Net income totaled $0.6 million, or $0.02 per diluted share, which included a
$0.1 million non-cash asset impairment charge. Net loss for the thirteen weeks
ended April 28, 2012 totaled $13.4 million, or $0.38 per share, which included a
$0.8 million, or $0.02 per share, credit related to the above-mentioned non-cash
asset impairment and restructuring charges.



LuAnn Via, President and Chief Executive Officer, commented, “We are pleased
with our strong start to fiscal 2013 as we continue to win customers over with a
merchandise assortment that appeals to her tastes as well as her sense of value.
In addition, our marketing programs have garnered a highly favorable response
and created excitement in our stores. As we continue to gain traction with our
strategic initiatives, we believe we are well-positioned to drive sustainable
long term growth and profitability.”


Balance Sheet Highlights and Capital Expenditures
Cash, cash-equivalents and investments totaled $40.5 million as of May 4, 2013.
Inventory per store, excluding in-transit and e-Commerce inventory, increased
approximately 6.9% on a per-store basis as of May 4, 2013, as compared to April
28, 2012. For the thirteen week period ended May 4, 2013, the Company had no
outstanding borrowings under its revolving credit facility and capital
expenditures totaled approximately $1.0 million.


_______________
*
In this release, except where otherwise noted, financial results for the
thirteen weeks ended May 4, 2013 (the first fiscal quarter of fiscal 2013) are
compared to the thirteen weeks ended April 28, 2012 (the first fiscal quarter of
fiscal 2012).


1

--------------------------------------------------------------------------------




Outlook for the 2013 Second Quarter and Fiscal Year
For the second quarter of fiscal 2013, the Company expects:
•
same-store sales to increase in the 8% to 10% range for the thirteen weeks ended
August 3, 2013, as compared to the thirteen weeks ended August 4, 2012, during
which the Company had an 8.9% same-store sales increase;

•
average store count to be down 9%, as compared to last year's second fiscal
quarter;

•
approximately 450 to 550 bps of gross margin improvement, as compared to the
comparable prior year period, with approximately three-quarters the result of
improved merchandise margins and one-quarter due to positive leverage on
occupancy expense, based on store closings and rent restructurings;

•
SG&A dollars to grow, albeit at a slower pace than the anticipated net sales
growth, due to increased investments in marketing and store systems, together
with the accruals for retention agreements entered into July 2012 and
performance-based incentive compensation;

•
SG&A as a percent of sales to be between 30.5% and 31.0%, as compared to 29.6%
in last year's second quarter; and

•
inventory levels to be in-line with the Company's anticipated increase in
same-store sales.

For the 2013 fiscal year, the Company expects:
•
slight positive leverage on SG&A as a percent of sales for the full fiscal year;

•
capital expenditures to be approximately $10 million to $10.5 million;

•
to open five outlet stores, two new MPW (missy, petite and women) stores and to
convert twelve existing stores to six MPW stores;

•
to recognize a nominal amount of tax expense, as the Company's tax provisions
will continue to be affected by the valuation allowance on its deferred tax
assets in fiscal 2013;

•
average store count to be down 8%, as compared to the comparable prior year
period; and

•
depreciation and amortization to be between $14.0 and $14.5 million.



Conference Call Information
The Company will discuss its first quarter results in a conference call
scheduled for today, June 7, 2013, at 8:30 a.m. Eastern time. The conference
call will be simultaneously broadcast live over the Internet at
http://www.christopherandbanks.com. An online archive of the broadcast will be
available within one hour of the completion of the call and will be accessible
at http://www.christopherandbanks.com until June 14, 2013. In addition, an audio
replay of the call will be available shortly after its conclusion and will be
archived until July 5, 2013. This call may be accessed by dialing (877) 870-5176
and using the passcode 9512973.


About Christopher & Banks
Christopher & Banks Corporation is a Minneapolis-based specialty retailer of
women's clothing. As of June 7, 2013, the Company operates 602 stores in 44
states consisting of 377 Christopher & Banks stores, 155 stores in its women's
plus size clothing division CJ Banks, 44 MPW stores and 26 outlet stores. The
Company also operates the www.ChristopherandBanks.com and www.CJBanks.com
e-commerce websites.


Keywords: Christopher & Banks, CJ Banks, Women's Clothing, Plus Size Clothing,
Petites, Extended Sizes, Outfits.


Forward-Looking Statements
Certain statements in this press release are forward-looking statements, made
pursuant to the safe harbor provisions of the Private Securities Litigation
Reform Act of 1995. The forward-looking statements may use the words “expect”,
“anticipate”, “plan”, “intend”, “project”, “believe” and similar expressions and
include statements that the Company expects: (i) same-store sales to increase in
the 8% to 10% range for the thirteen weeks ended August 3, 2013, as compared to
the thirteen weeks ended August 4, 2012, during which the Company had an 8.9%
same-store sales increase; (ii) average store count to be down 9% for the second
quarter, as compared to last year's second fiscal quarter; (iii) approximately
450 to 550 bps of gross margin improvement in the second quarter, as compared to
the prior year period, with approximately three-quarters to the result of
improvement in merchandise margins and one-quarter due to positive leverage on
occupancy expense, based on store closings and rent restructurings; (iv) SG&A
dollars to grow, albeit at a slower pace than the anticipated net sales growth,
in the second quarter due to increased investments in marketing and store
systems, together with the accruals for the retention agreements entered into
July 2012 and performance-based incentive compensation; (v) SG&A as a percent of
sales to be between 30.5% and 31.0% for the second quarter, as compared to 29.6%
in last year's second quarter; (vi) inventory levels in the second quarter to be
in-line with the Company's anticipated net sales growth; (vii) slight positive

2

--------------------------------------------------------------------------------




leverage on SG&A as a percent of sales for the full fiscal year; (viii) capital
expenditures to be approximately $10 to $10.5 million for the fiscal year; (ix)
to open five outlet stores, two new MPW stores and to convert twelve existing
stores to six MPW stores during the fiscal year; (x) to recognize a nominal
amount of tax expense in the fiscal year, as the Company's tax provisions will
continue to be affected by the valuation allowance on its deferred tax assets in
fiscal 2013; (xi) average store count to be down 8% for the fiscal year, as
compared to the comparable prior year period; and (xii) depreciation and
amortization for the year to be between $14.0 and $14.5 million. These
statements are based on management's current expectations and are subject to a
number of uncertainties and risks, as well as assumptions that, if they do not
fully materialize or prove incorrect, could cause our actual results to differ
materially from those expressed or implied by the forward-looking statements.
Important factors that could cause actual results to differ materially from
estimates or projections contained in the forward-looking statements include,
but are not limited to: (i) the inherent difficulty in forecasting consumer
buying and retail traffic patterns which may be affected by factors beyond our
control, such as a weakness in overall consumer demand; adverse weather,
economic or political conditions; and shifts in consumer tastes or spending
habits that result in reduced sales or gross margins; (ii) lack of acceptance of
the Company's fashions, including its seasonal fashions; (iii) the ability of
the Company's infrastructure and systems to adequately support our operations;
(iv) the effectiveness of the Company's brand awareness, marketing programs and
efforts to enhance the in-store experience; (v) the possibility that, because of
poor customer response to our merchandise, management may determine it is
necessary to sell merchandise at lower than expected margins or at a loss; (vi)
the failure to successfully implement the Company's strategic and tactical
plans; (vii) general economic conditions could lead to a reduction in store
traffic and in consumer spending on women's apparel; (viii) fluctuations in the
levels of the Company's sales, expenses or earnings; and (ix) risks associated
with the performance and operations of the Company's Internet operations.


Readers are cautioned not to place undue reliance on these forward-looking
statements which are based on current expectations and speak only as of the date
of this release. The Company does not assume any obligation to update or revise
any forward-looking statement at any time for any reason.


Certain other factors that may cause actual results to differ from such
forward-looking statements are included in the Company's periodic reports filed
with the Securities and Exchange Commission and available on the Company's
website under “Investor Relations” and you are urged to carefully consider all
such factors.


# # #



3

--------------------------------------------------------------------------------




CHRISTOPHER & BANKS CORPORATION
UNAUDITED COMPARATIVE STATEMENT OF OPERATIONS
FOR THE THIRTEEN WEEKS ENDED
MAY 4, 2013 AND APRIL 28, 2012
(in thousands, except per share data)


 
 
 
Thirteen Weeks Ended
 
 
 
 
May 4,
 
April 28,
 
 
 
 
2013
 
2012
 
 
 
 
 
 
 
 
Net sales
$
108,519


 
$
93,622


 
 
 
 
 
 
 
 
Costs and expenses:
 
 
 
 
 
Merchandise, buying and occupancy
71,436


 
71,969


 
 
Selling, general and administrative
32,716


 
30,825


 
 
Depreciation and amortization
3,445


 
5,031


 
 
Impairment and restructuring
140


 
(797
)
 
 
 
Total costs and expenses
107,737


 
107,028


 
 
 
 
 
 
 
 
 
Operating income (loss)
782


 
(13,406
)
 
 
 
 
 
 
 
 
Interest income (expense)
(63
)
 
54


 
 
 
 
 
 
 
 
 
Income (loss) before income taxes
719


 
(13,352
)
 
 
 
 
 
 
 
 
Income tax provision
90


 
60


 
 
 
 
 
 
 
 
 
Net income (loss)
$
629


 
$
(13,412
)
 
 
 
 
 
 
 
 
Basic earnings (loss) per share:
 
 
 
 
 
 
 
 
 
 
 
 
Net income (loss)
$
0.02


 
$
(0.38
)
 
 
 
 
 
 
 
 
 
Basic shares outstanding
36,198


 
35,590


 
 
 
 
 
 
 
 
Diluted earnings (loss) per share:
 
 
 
 
 
 
 
 
 
 
 
 
Net income (loss)
$
0.02


 
$
(0.38
)
 
 
 
 
 
 
 
 
 
Diluted shares outstanding
37,183


 
35,590


 
 
 
 
 
 
 
 




4

--------------------------------------------------------------------------------




CHRISTOPHER & BANKS CORPORATION
UNAUDITED COMPARATIVE BALANCE SHEET
(in thousands)


 
 
 
 
May 4,
 
April 28,
 
 
 
 
2013
 
2012
ASSETS
 
 
 
 
Current assets:
 
 
 
 
 
Cash and cash equivalents
 
$
31,009


 
$
21,690


 
Short-term investments
 
4,467


 
6,693


 
Merchandise inventories
 
43,044


 
44,455


 
Other current assets
 
13,703


 
9,077


 
 
Total current assets
 
92,223


 
81,915


 
 
 
 
 
 
 
Property, equipment and improvements, net
 
38,753


 
52,900


 
 
 
 
 
 
 
Other assets:
 
 
 
 
 
Long-term investments
 
4,985


 
5,287


 
Other
 
379


 
168


 
 
Total other assets
 
5,364


 
5,455


 
 
 
 
 
 
 
 
 
Total assets
 
$
136,340


 
$
140,270


 
 
 
 
 
 
 
 
 
 
 
 
 
 
LIABILITIES AND STOCKHOLDERS' EQUITY
 
 
 
 
Current liabilities:
 
 
 
 
 
Accounts payable(1)
 
$
18,339


 
$
17,172


 
Accrued liabilities(1)
 
31,374


 
24,034


 
 
Total current liabilities
 
49,713


 
41,206


 
 
 
 
 
 
 
Other liabilities:
 
 
 
 
 
Deferred lease incentives
 
5,450


 
9,863


 
Lease termination fees
 
—


 
5,964


 
Other
 
4,498


 
6,840


 
 
Total other liabilities
 
9,948


 
22,667


 
 
 
 
 
 
 
Stockholders' equity:
 
 
 
 
 
Common stock
 
461


 
465


 
Additional paid-in capital
 
120,230


 
117,860


 
Retained earnings
 
68,707


 
70,742


 
Common stock held in treasury
 
(112,711
)
 
(112,711
)
 
Accumulated other comprehensive income (loss)
 
(8
)
 
41


 
 
Total stockholders' equity
 
76,679


 
76,397


 
 
 
 
 
 
 
 
 
Total liabilities and stockholders' equity
 
$
136,340


 
$
140,270


 
 
 
 
 
 
 
(1) 
Certain prior year amounts have been reclassified to conform to the current year
presentation.








5

--------------------------------------------------------------------------------








CHRISTOPHER & BANKS CORPORATION
UNAUDITED COMPARATIVE STATEMENT OF CASH FLOWS
FOR THE THIRTEEN WEEKS ENDED
MAY 4, 2013 AND APRIL 28, 2012
(in thousands)
 
 
 
 
Thirteen Weeks Ended
 
 
 
 
May 4,
 
April 28,
 
 
 
 
2013
 
2012
Cash flows from operating activities:
 
 
 
 
 
Net income (loss)
 
$
629


 
$
(13,412
)
 
Adjustments to reconcile net income (loss) to net cash provided by (used in)
operating activities:
 
 
 
 
 
 
Depreciation and amortization
 
3,445


 
5,031


 
 
Impairment of store assets
 
140


 
139


 
 
Stock-based compensation expense
 
790


 
490


 
 
Deferred lease related liabilities(1)
 
(418
)
 
(1,059
)
 
 
Other
 
19


 
(83
)
 
Changes in operating assets and liabilities:
 
 
 
 
 
 
Increase in accounts receivable
 
(1,828
)
 
(1,234
)
 
 
Increase in merchandise inventories
 
(340
)
 
(5,000
)
 
 
(Increase) decrease in prepaid expenses
 
(1,007
)
 
109


 
 
(Increase) decrease in other current assets
 
(10
)
 
174


 
 
Decrease in other assets
 
3


 
98


 
 
Decrease in accounts payable(1)
 
(4,247
)
 
(2,294
)
 
 
Increase (decrease) in accrued liabilities(1)
 
3,761


 
(7,363
)
 
 
Decrease in lease termination fee liabilities
 
—


 
(2,068
)
 
 
Increase in other liabilities
 
30


 
3


 
 
  Net cash provided by (used in) operating activities
 
967


 
(26,469
)
 
 
 
 
 
 
 
Cash flows from investing activities:
 
 
 
 
 
Purchases of property, equipment and improvements
 
(1,040
)
 
(1,665
)
 
Proceeds from sale of furniture, fixtures and equipment
 
—


 
23


 
Purchases of investments
 
(9,460
)
 
—


 
Sales of investments
 
—


 
9,041


 
 
Net cash provided by (used in) investing activities
 
(10,500
)
 
7,399


 
 
 
 
 
 
 
Cash flows from financing activities:
 
 
 
 
 
Exercise of stock options and issuance of restricted stock
 
4


 
—


 
Shares redeemed for payroll taxes
 
(201
)
 
(22
)
 
 
Net cash used in financing activities
 
(197
)
 
(22
)
 
 
 
 
 
 
 
Net decrease in cash and cash equivalents
 
(9,730
)
 
(19,092
)
Cash and cash equivalents at beginning of period
 
40,739


 
40,782


Cash and cash equivalents at end of period
 
$
31,009


 
$
21,690


 
 
 
 
 
 
 
(1) 
Certain prior year amounts have been reclassified to conform to the current year
presentation.






6